Exhibit 10.2


AMENDMENT NUMBER 8 TO THE
METLIFE AUXILIARY PENSION PLAN (RESTATED JANUARY 1, 2008)






The MetLife Auxiliary Pension Plan (the "Plan") is hereby amended, effective as
of March 15,
2018, by replacing the preamble to the Plan with the following:


“Metropolitan Life Insurance Company (“Company”) hereby amends and restates Part
I of the MetLife Auxiliary Pension Plan (“Plan”) effective January 1, 2008.
Effective March 15, 2018, the Plan is renamed the MetLife Auxiliary Retirement
Plan.


Part I


To the extent that there is any conflict between Part I and Part II of this Plan
document, Part I contains the provisions of the Plan that govern 409A Benefits
as defined in Article 4.l(a) of Part I. All references to “409A” or “section
409A” in this Plan are references to section 409A of the Internal Revenue Code
(“Code”) and the regulations thereunder. Part II contains the provisions of the
Plan (as in effect on October 3, 2004) that govern Grandfathered Benefits as
defined in Article 4.1(b) of Part I, if any, under the Plan.”






IN WITNESS WHEREOF, the Company has caused this Amendment to be adopted in its
name and behalf this 4th day of September, 2018, by its officer thereunto duly
authorized.




METROPOLITAN LIFE INSURANCE COMPANY


By: /s/ Andrew J. Bernstein
Andrew J. Bernstein
Administrator


ATTEST: /s/ Elizabeth Critelli            








